Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1-20 are allowed.
Regarding Claim 1,
Wu et al discloses (Fig. 2) an optical element (50) configured to allow an image beam passing through, the optical element comprising a first birefringent layer (10), a second birefringent layer (20) and a gas layer (the air in between 10,30 and 20), wherein the gas layer has a thickness and is disposed between the first birefringent layer (10) and the second birefringent layer (20), and an extension direction of the gas layer is inclined (inclined at zero degrees) with respect to an extension direction of the optical element (50) by a non-zero angle (see the drawing below on page 5), wherein the image beam (100) passes through the first birefringent layer (10), the gas layer (air in between 10 and 30) and the second birefringent layer (20) in sequence, wherein a first sub image beam (51) and a second sub image beam (52) having different deflection angles are generated from the image beam (100) when the image beam enters the gas layer (air in between 10 and 30), and the first sub image beam (51, 198) 
Wu et al does not disclose nor would it be obvious to one of ordinary skill in the art to disclose the gas layer is in an enclosed space enclosed by a first substrate between the gas layer and the first birefringent layer, a second substrate between the gas layer and the second birefringent layer, and a plurality of supports disposed around the gas layer and the gas layer is inclined with respect to the extension direction of the optical element by a non-zero angle. Claims 2-9 depends on Claim 1, therefore are allowable.
Regarding Claim 10,
Wu et al discloses (Fig. 5) an optical element configured to allow an image beam passing through, the optical element comprising a first birefringent layer (30), a second birefringent layer (40) and a gas layer (the air in between 10,30,80,40,20) wherein the gas layer has a thickness and is disposed between the first birefringent layer (30) and the second birefringent layer (40), and an extension direction of the gas layer is inclined by a non-zero angle (see the drawing above on page 5)with respect to an extension direction of the optical element (whole Fig. 5), wherein the image beam (100) passes through the first birefringent layer (30), the gas layer (air in between 30 and 80) and the second birefringent layer (40) in sequence, wherein a first sub image beam (51) and a second sub image beam (52) having different deflection angles (shown pointed below in the pasted figure) are generated from the image beam (100) when the image beam enters the gas layer (air in between 30 and 80), and the first sub image beam (51, 198) and the second sub image beam (52,199) are offset from each other by an offset distance (as shown apart by a distance) after being emitted from the second birefringent layer (40).

Wu et al and Tsukagoshi does not disclose nor would it be obvious to one of ordinary skill in the art to disclose the gas layer is in an enclosed space enclosed by a first substrate between the gas layer and the first birefringent layer, a second substrate between the gas layer and the second birefringent layer, and a plurality of supports disposed around the gas layer and the gas layer is inclined with respect to the extension direction of the optical element by a non-zero angle. Claims 2-9 depends on Claim 1, therefore are allowable.
Claims 11-20 depends on Claim 10, therefore are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871